Exhibit 10.10
 
FORM OF AMENDED AND RESTATED
WARRANT TO PURCHASE COMMON STOCK
OF
AMERICAN SURGICAL HOLDINGS, INC.
 
THIS AMENDED AND RESTATED WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON
EXERCISE OF THIS AMENDED AND RESTATED WARRANT HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES ONLY AND MAY NOT BE TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT") SHALL HAVE BECOME
EFFECTIVE WITH RESPECT THERETO OR (ii) RECEIPT BY THE COMPANY OF AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY TO THE EFFECT THAT REGISTRATION
UNDER THE ACT IS NOT REQUIRED IN CONNECTION WITH SUCH PROPOSED TRANSFER NOR IS
SUCH TRANSFER IN VIOLATION OF ANY APPLICABLE STATE SECURITIES LAWS. THIS LEGEND
SHALL BE ENDORSED UPON ANY WARRANT ISSUED IN EXCHANGE FOR THIS AMENDED AND
RESTATED WARRANT OR ANY SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
AMENDED AND RESTATED WARRANT.
 
This is to Certify That, FOR VALUE RECEIVED, Dawson James Securities, Inc. as
agents for the Noteholders, or assigns ("Holder"), is entitled to purchase,
subject to the provisions of this Amended and Restated Warrant (this "Warrant"),
from American Surgical Holdings, Inc, a Delaware corporation (the "Company"),
2,715,000 fully paid, validly issued and nonassessable shares of common stock,
par value $.001 per share, of the Company ("Common Stock") at a price per share
as set forth, which exercise may take place at any time or from time to time on
or before 11:59 p.m., Houston, Texas time, on the date that is four (4) years
from the date hereof, or, if such date falls on a Saturday, Sunday, or bank
holiday, the next date that is not a Saturday, Sunday, or bank holiday (the
"Expiration Date").

 
Fifty percent (50%) of this Warrant shall have an exercise price equal to ten
cents ($.10) per share of Common Stock (the "Ten Cent Warrants") and the
remaining fifty percent (50%) shall have an exercise price equal to seventy-five
cents ($.75) per share of Common Stock (the "Seventy-Five Cent Warrants");
provided that if the Company does not pay down One Million Three Hundred Fifty
Seven Thousand Five Hundred Dollars and 0/100 ($1,357,500.00) of the outstanding
aggregate face principal amount under that certain Master Secured Promissory
Note of even date herewith, then the exercise price for the Seventy Five Cent
Warrants shall be reduced to twenty cents ($.20) per share of Common Stock (the
"Twenty Cent Warrants").
 
This Warrant comprises a portion of a Unit being sold by the Company pursuant to
the Private Placement Memorandum dated May 4, 2007 (the "Memorandum"). Unless
otherwise defined herein, terms defined in this Warrant shall have the meaning
as set forth in the Memorandum. The exercise price for the Ten Cent Warrants,
the Seventy Five Cent Warrants or the Twenty Cent Warrants is subject to
adjustment as set forth herein. The number of shares of Common Stock to be
received upon the exercise of this Warrant and the price to be paid for each
share of Common Stock may be adjusted from time to time as hereinafter set
forth.
 
 
1

--------------------------------------------------------------------------------

 
 
The shares of Common Stock deliverable upon such exercise, and as adjusted from
time to time, are hereinafter sometimes referred to as "Warrant Shares" and the
exercise price of a share of Common Stock in effect at any time and as adjusted
from time to time is hereinafter sometimes referred to as the "Exercise Price".
 
(a) EXERCISE OF WARRANT
 
(1) This Warrant may be exercised in whole or in part at any time or from time
to time during the Exercise Period; provided, however, that if such day is a day
on which banking institutions in the State of Texas are authorized by law to
close, then on the next succeeding day which shall not be such a day. This
Warrant may be exercised by presentation and surrender hereof to the Company at
its principal office with the Purchase Form annexed hereto duly executed and
accompanied by payment of the Exercise Price for the number of Warrant Shares
specified in such form. As soon as practicable after each such exercise of the
warrants, but not later than three (3) business days following the receipt of
good and available funds, the Company shall issue and deliver to the Holder a
certificate or certificates for the Warrant Shares issuable upon such exercise,
registered in the name of the Holder or its designee. If this Warrant should be
exercised in part only, the Company shall, upon surrender of this Warrant for
cancellation, execute and deliver a new Warrant evidencing the rights of the
Holder thereof to purchase the balance of the Warrant Shares purchasable
thereunder. Upon receipt by the Company of this Warrant at its office in proper
form for exercise accompanied by payment of the Exercise Price for the number of
Warrant Shares specified in such form (unless exercised in accordance with
Section (a)(2) hereof in which case upon notice of such exercise), the Holder
shall be deemed to be the holder of record of the shares of Common Stock
issuable upon such exercise, notwithstanding that the stock transfer books of
the Company shall then be closed or that certificates representing such shares
of Common Stock shall not then be physically delivered to the Holder.
 
(2) Cashless Exercise. Notwithstanding anything to the contrary contained in
this Warrant, if the resale of the Warrant Shares by the holder is not
registered within year from the date of the closing of the Minimum Offering
pursuant to an effective registration statement under the Securities Act, this
Warrant may be exercised by presentation and surrender of this Warrant to the
Company at its principal executive offices with a written notice of the holder's
intention to effect a cashless exercise, including a calculation of the number
of shares of Common Stock to be issued upon such exercise in accordance with the
terms hereof (a "Cashless Exercise"). In the event of a Cashless Exercise, in
lieu of paying the Exercise Price in cash, the holder shall surrender this
Warrant for that number of shares of Common Stock determined by multiplying the
number of Warrant Shares to which it would otherwise be entitled by a fraction,
the numerator of which shall be the difference between the then current market
price (calculated in accordance with Section (c) below) per share of the Common
Stock and the Exercise Price, and the denominator of which shall be the then
current market price (calculated in accordance with Section (c) below) per share
of Common Stock.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) REDEMPTION OF WARRANT
 
(1) The Ten Cent Warrants, the Seventy Five Cent Warrants and the Twenty Cent
Warrants may each be redeemed, at the option of the Company, at any time prior
to the Expiration Date, upon the notice referred to in Section (b)(2), at the
price of $.001 per Warrant Share ("Redemption Price"), provided that the last
sales price of the Common Stock has been at least $1.50, $4.00 and $2.50,
respectively, per share, on each of twenty (20) consecutive trading days ending
on the third business day prior to the date on which notice of redemption is
given ("Measurement Period"); provided further that there is a daily average
trading volume of ten thousand (10,000) shares during the Measurement Period.
Notwithstanding the foregoing, the Company may not exercise its redemption
rights unless during the Measurement Period and from the end of the Measurement
Period through the redemption date, the Company has an effective registration
statement with a current prospectus on file with the SEC pursuant to which the
Warrant Shares may be sold.
 
(2) In the event the Company shall elect to redeem any of the Warrant, the
Company shall fix a date for the redemption. Notice of redemption shall be
mailed by first class mail, postage prepaid, by the Company not less than 30
days prior to the date fixed for redemption to the Holder at their last
addresses as they shall appear on the registration books.
 
(3)      The Warrant may be exercised in accordance with Section (a) at any time
after notice of redemption shall have been given by the Company pursuant to
Section (b)(2) hereof and prior to the time and date fixed for redemption. On
and after the redemption date, the Holder shall have no further rights except to
receive, upon surrender of the Warrant, the Redemption Price.
 
(c) FRACTIONAL SHARES. No fractional shares or script representing fractional
shares shall be issued upon the exercise of this Warrant. With respect to any
fraction of a share called for upon any exercise hereof, the Company shall pay
to the Holder an amount in cash equal to such fraction multiplied by the current
market value of a share, determined as follows:
 
(1) If the Common Stock is listed on a national securities exchange or admitted
to unlisted trading privileges on such exchange or listed for trading on the
Nasdaq Global Select Market, the current market value shall be the last reported
sale price of the Common Stock on such exchange or market on the last business
day prior to the date of exercise of this Warrant or if no such sale is made on
such day, the average of the closing bid and asked prices for such day on such
exchange or market; or
 
(2) If the Common Stock is not so listed or admitted to unlisted trading
privileges, but is traded on the Nasdaq Capital Market, the current market value
shall be the average of the closing bid and asked prices for such day on such
market and if the Common Stock is not so traded, the current market value shall
be the mean of the last reported bid and asked prices reported by the NASD
Electronic Bulletin Board on the last business day prior to the date of the
exercise of this Warrant; or
 
 
3

--------------------------------------------------------------------------------

 
(3)      If the Common Stock is not so listed or admitted to unlisted trading
privileges and bid and asked prices are not so reported, the current market
value shall be an amount, not less than book value thereof as at the end of the
most recent fiscal year of the Company ending prior to the date of the exercise
of the Warrant, determined in such reasonable manner as may be prescribed by the
Board of Directors of the Company.
 
(d) EXCHANGE, TRANSFER, ASSIGNMENT OR LOSS OF WARRANT. This Warrant is
exchangeable, without expense, at the option of the Holder, upon presentation
and surrender hereof to the Company or at the office of its stock transfer
agent, if any, for other warrants of different denominations entitling the
holder thereof to purchase in the aggregate the same number of shares of Common
Stock purchasable hereunder. Upon surrender of this Warrant to the Company at
its principal office or at the office of its stock transfer agent, if any, with
the Assignment Form annexed hereto duly executed and funds sufficient to pay any
transfer tax, the Company shall, without charge, execute and deliver a new
Warrant in the name of the assignee named in such instrument of assignment and
this Warrant shall promptly be cancelled. This Warrant may be divided or
combined with other warrants which carry the same rights upon presentation
hereof at the principal office of the Company or at the office of its stock
transfer agent, if any, together with a written notice specifying the names and
denominations in which new Warrants are to be issued and signed by the Holder
hereof. The term "Warrant" as used herein includes any Warrants into which this
Warrant may be divided or exchanged. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) of reasonably
satisfactory indemnification, and upon surrender and cancellation of this
Warrant, if mutilated, the Company will execute and deliver a new Warrant of
like tenor and date. Any such new Warrant executed and delivered shall
constitute an additional contractual obligation on the part of the Company,
whether or not this Warrant so lost, stolen, destroyed, or mutilated shall be at
any time enforceable by anyone.
 
(e) RIGHTS OF THE HOLDER. The Holder shall not, by virtue hereof, be entitled to
any rights of a shareholder in the Company, either at law or equity, and the
rights of the Holder are limited to those expressed in the Warrant and are not
enforceable against the Company except to the extent set forth herein.
 
(f) ANTI-DILUTION PROVISIONS. Subject to the provisions of Section 1 hereof, the
Exercise Price in effect at any time and the number and kind of securities
purchasable upon the exercise of the Warrants shall be subject to adjustment
from time to time upon the happening of certain events as follows:
 
(1) In case the Company shall hereafter (i) declare a dividend or make a
distribution on its outstanding shares of Common Stock in shares of Common
Stock, (ii) subdivide or reclassify its outstanding shares of Common Stock into
a greater number of shares, or (iii) combine or reclassify its outstanding
shares of Common Stock into a smaller number of shares, the Exercise Price in
effect at the time of the record date for such dividend or distribution or of
the effective date of such subdivision, combination or reclassification shall be
adjusted so that it shall equal the price determined by multiplying the Exercise
Price by a fraction, the denominator of which shall be the number of shares of
Common Stock outstanding after giving effect to such action, and the numerator
of which shall be the number of shares of Common Stock outstanding immediately
prior to such action with an appropriate adjustment in the number of shares
purchasable hereunder. Such adjustment shall be made successively whenever any
event listed above shall occur.
 
 
4

--------------------------------------------------------------------------------

 
 
(2) Subject to the provisions of Subsection (4) below, in case the Company shall
fix a record date for the issuance of rights or warrants to all holders of its
Common Stock entitling them to subscribe for or purchase shares of Common Stock
(or securities convertible into Common Stock) at a price (the "Subscription
Price") (or having a conversion price per share) less than the Exercise Price on
such record date, the Exercise Price shall be adjusted so that the same shall
equal the Subscription Price.
 
(3) In case the Company shall hereafter distribute to the holders of its Common
Stock evidences of its indebtedness or assets (excluding cash dividends or
distributions and dividends or distributions referred to in Subsection (1)
above) or subscription rights or warrants (excluding those referred to in
Subsection (2) above), then in each such case the Exercise Price in effect
thereafter shall be determined by multiplying the Exercise Price in effect
immediately prior thereto by a fraction, the numerator of which shall be the
total number of shares of Common Stock outstanding multiplied by the current
market price per share of Common Stock (as defined in Subsection (5) above),
less the fair market value (as determined by a third-party valuation) of said
assets or evidences of indebtedness so distributed or of such rights or
warrants, and the denominator of which shall be the total number of shares of
Common Stock outstanding multiplied by such current market price per share of
Common Stock. Such adjustment shall be made successively whenever such a record
date is fixed. Such adjustment shall be made whenever any such distribution is
made and shall become effective immediately after the record date for the
determination of shareholders entitled to receive such distribution.
 
(4) Whenever the Exercise Price payable upon exercise of each Warrant is
adjusted pursuant to Subsections (1), (2), or (3) above, the number of Shares
purchasable upon exercise of this Warrant shall simultaneously be adjusted by
multiplying the number of Shares initially issuable upon exercise of this
Warrant by the Exercise Price in effect on the date hereof and dividing the
product so obtained by the Exercise Price, as adjusted.
 
(5) For the purpose of any computation under Subsection (3) above, the current
market price per share of Common Stock at any date shall be determined in the
manner set forth in Section (c) hereof except that the current market price per
share shall be deemed to be the higher of (i) the average of the prices for 30
consecutive business days before such date or (ii) the price on the business day
immediately preceding such date.
 
(6) No adjustment in the Exercise Price shall be required unless such adjustment
would require an increase or decrease of at least five cents ($0.05) in such
price; provided, however, that any adjustments which by reason of this
Subsection (6) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment required to be made hereunder. All
calculations under this Section (f) shall be made to the nearest cent or to the
nearest one-hundredth of a share, as the case may be. Anything in this Section
(f) to the contrary notwithstanding, the Company shall be entitled, but shall
not be required, to make such changes in the Exercise Price, in addition to
those required by this Section (f), as it shall determine, in its sole
discretion, to be advisable in order that any dividend or distribution in shares
of Common Stock, or any subdivision, reclassification or combination of Common
Stock, hereafter made by the Company shall not result in any Federal Income tax
liability to the holders of Common Stock or securities convertible into Common
Stock (including Warrants); provided such changes will not adversely effect the
Holder.
 
 
5

--------------------------------------------------------------------------------

 
(7) Whenever the Exercise Price is adjusted, as herein provided, the Company
shall promptly but no later than 10 days after any request for such an
adjustment by the Holder, cause a notice setting forth the adjusted Exercise
Price and adjusted number of Shares issuable upon exercise of each Warrant, and,
if requested, information describing the transactions giving rise to such
adjustments, to be mailed to the Holders at their last addresses appearing in
the Warrant Register, and shall cause a certified copy thereof to be mailed to
its transfer agent, if any. The Company may retain a firm of independent
certified public accountants selected by the Board of Directors (who may be the
regular accountants employed by the Company) to make any computation required by
this Section (f), and a certificate signed by such firm shall be conclusive
evidence of the correctness of such adjustment.
 
(8) In the event that at any time, as a result of an adjustment made pursuant to
Subsection (1) above, the Holder of this Warrant thereafter shall become
entitled to receive any shares of the Company, other than Common Stock,
thereafter the number of such other shares so receivable upon exercise of this
Warrant shall be subject to adjustment from time to time in a manner and on
terms as nearly equivalent as practicable to the provisions with respect to the
Common Stock contained in this Section (f).
 
(9) Irrespective of any adjustments in the Exercise Price or the number or kind
of shares purchasable upon exercise of this Warrant, Warrants theretofore or
thereafter issued may continue to express the same price and number and kind of
shares as are stated in the similar Warrants initially issuable pursuant to this
Agreement.

 
(g)  OFFICER'S CERTIFICATE. Whenever the Exercise Price shall be adjusted as
required by the provisions of the foregoing Section, the Company shall forthwith
file in the custody of its Secretary or an Assistant Secretary at its principal
office and with its stock transfer agent, if any, an officer's certificate
showing the adjusted Exercise Price determined as herein provided, setting forth
in reasonable detail the facts requiring such adjustment, including a statement
of the number of additional shares of Common Stock, if any, and such other facts
as shall be necessary to show the reason for and the manner of computing such
adjustment. Each such officer's certificate shall be made available at all
reasonable times for inspection by the holder or any holder of a Warrant
executed and delivered pursuant to Section (a) and the Company shall, forthwith
after each such adjustment, mail a copy by certified mail of such certificate to
the Holder or any such holder.
 
(h)  NOTICES TO WARRANT HOLDERS. So long as this Warrant shall be outstanding,
(i) if the Company shall pay any dividend or make any distribution upon the
Common Stock or (ii) if the Company shall offer to the holders of Common Stock
for subscription or purchase by them any share of any class or any other rights
or (iii) if any capital reorganization of the Company, reclassification of the
capital stock of the Company, consolidation or merger of the Company with or
into another corporation, sale, lease or transfer of all or substantially all of
the property and assets of the Company to another corporation, or voluntary or
involuntary dissolution, liquidation or winding up of the Company shall be
effected, then in any such case, the Company shall cause to be mailed by
certified mail to the Holder, at least fifteen days prior the date specified in
(x) or (y) below, as the case may be, a notice containing a brief description of
the proposed action and stating the date on which (x) a record is to be taken
for the purpose of such dividend, distribution or rights, or (y) such
reclassification, reorganization, consolidation, merger, conveyance, lease,
dissolution, liquidation or winding up is to take place and the date, if any is
to be fixed, as of which the holders of Common Stock or other securities shall
receive cash or other property deliverable upon such reclassification,
reorganization, consolidation, merger, conveyance, dissolution, liquidation or
winding up.

 
 
6

--------------------------------------------------------------------------------

 
 
(i) RECLASSIFICATION, REORGANIZATION OR MERGER. In case of any reclassification,
capital reorganization or other change of outstanding shares of Common Stock of
the Company, or in case of any consolidation or merger of the Company with or
into another corporation (other than a merger with a subsidiary in which merger
the Company is the continuing corporation and which does not result in any
reclassification, capital reorganization or other change of outstanding shares
of Common Stock of the class issuable upon exercise of this Warrant) or in case
of any sale, lease or conveyance to another corporation of all or substantially
all of the property of the Company, the Company shall, as a condition precedent
to such transaction, cause effective provisions to be made so that the Holder
shall have the right thereafter by exercising this Warrant at any time prior to
the expiration of the Warrant, to purchase the kind and amount of shares of
stock and other securities and property receivable upon such reclassification,
capital reorganization and other change, consolidation, merger, sale or
conveyance by a holder of the number of shares of Common Stock which might have
been purchased upon exercise of this Warrant immediately prior to such
reclassification, change, consolidation, merger, sale or conveyance. Any such
provision shall include provision for adjustments which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Warrant. The foregoing provisions of this Section (i) shall similarly apply to
successive reclassifications, capital reorganizations and changes of shares of
Common Stock and to successive consolidations, mergers, sales or conveyances. In
the event that in connection with any such capital reorganization or
reclassification, consolidation, merger, sale or conveyance, additional shares
of Common Stock shall be issued in exchange, conversion, substitution or
payment, in whole or in part, for a security of the Company other than Common
Stock, any such issue shall be treated as an issue of Common Stock covered by
the provisions of Subsection (1) of Section (f) hereof.
 
(i)       REGISTRATION RIGHTS

 
(1) The Company hereby agrees with the holders of the Warrants and the Warrant
Shares or their transferees (collectively, the "Holders") that upon notice by
either Dawson James Securities, Inc. or Holders beneficially owning at least 50%
of the aggregate of the Warrant Shares, it will, within three weeks of such
notice prepare and file with the Securities and Exchange Commission ("SEC") a
registration statement under the Act covering the resale of the Warrant Shares
and use its best efforts to cause such registration statement to become
effective as soon as practicable thereafter; provided that such notice may not
be delivered on or before April 1, 2009. In addition, if prior to the Expiration
Date, the Company shall determine to proceed with the preparation and filing of
a registration statement under the Act in connection with the proposed offer and
sale of any of its securities by it or any of its security holders (other than a
registration statement on Form S-4, S-8 or other limited purpose form), then the
Company will give written notice of its determination to all record holders of
the Warrants and Warrant Shares. Upon the written request from any Holder, the
Company will, except as herein provided, cause all such Warrant Shares to be
included in such registration statement, all to the extent requisite to permit
the sale or other disposition by the prospective seller or sellers of the
Warrant Shares to be so registered; provided, further, that nothing herein shall
prevent the Company from, at any time, abandoning or delaying any registration.
If any registration pursuant to this Section j(l) shall be underwritten in whole
or in part, the Company may require that the Warrant Shares requested for
inclusion by the Holders be included in the underwriting on the same terms and
conditions as the securities otherwise being sold through the underwriters.
 
 
7

--------------------------------------------------------------------------------

 
 
(2)      The Company will, until such time as the Warrant Shares may be sold
under Rule 144(k):
 
(A) prepare and file with the SEC such amendments to such registration statement
and supplements to the prospectus contained therein as may be necessary to keep
such registration statement effective;
 
(B) furnish to the Holders participating in such registration and to the
underwriters of the securities being registered such reasonable number of copies
of the registration statement, preliminary prospectus, final prospectus and such
other documents as such underwriters may reasonably request in order to
facilitate the public offering of such securities:
 
(C) use its best efforts to register or qualify the securities covered by such
registration statement under such state securities or blue sky laws of such
jurisdictions as the Holders may reasonably request in writing within twenty
(20) days following the original filing of such registration statement, except
that the Company shall not for any purpose be required to qualify to do business
as a foreign corporation in any jurisdiction wherein it is not so qualified or
subject itself to taxation in any such jurisdiction;
 
(D) notify the Holders, promptly after it shall receive notice thereof, of the
time when such registration statement has become effective or a supplement to
any prospectus forming a part of such registration statement has been filed;
 
(E) notify the Holders promptly of any request by the SEC for the amending or
supplementing of such registration statement or prospectus or for additional
information;
 
(F) prepare and file with the SEC, promptly upon the request of any Holders, any
amendments or supplements to such registration statement or prospectus which, in
the opinion of counsel for such Holders (and concurred in by counsel for the
Company), is required under the Act or the rules and regulations thereunder in
connection with the distribution of Common Stock by such Holders;
 
(G) prepare and promptly file with the SEC and promptly notify such Holders of
the filing of such amendment or supplement to such registration statement or
prospectus as may be necessary to correct any statements or omissions if at the
time when a prospectus relating to such securities is required to be delivered
under the Act, any event shall have occurred as the result of which any such
prospectus or any other prospectus as then in effect would include an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances in which they
were made, not misleading; and


(H) advise the Holders, promptly after it shall receive notice or obtain
knowledge thereof, of the issuance of any stop order by the SEC suspending the
effectiveness of such registration statement or the initiation or threatening of
any proceeding for that purpose and promptly use its best efforts to prevent the
issuance of any stop order or to obtain its withdrawal if such stop order should
be issued.
 
The Company may require each Holder of Warrant Shares as to which any
registration is being effected to furnish to the Company such information
regarding the distribution of such Warrant Shares as the Company may from time
to time reasonably request in writing.
 
 
8

--------------------------------------------------------------------------------

 
(3) All fees, costs and expenses of and incidental to such registration,
inclusion and public offering in connection therewith shall be borne by the
Company, provided, however, that the Holders shall bear their pro rata share of
the underwriting discount and commissions and transfer taxes. The fees, costs
and expenses of registration to be borne by the Company as provided above shall
include, without limitation, all registration, filing, and NASD fees, printing
expenses, fees and disbursements of counsel and accountants for the Company, and
all legal fees and disbursements and other expenses of complying with state
securities or blue sky laws of any jurisdictions in which the securities to be
offered are to be registered and qualified (except as provided above), and, in
the case of a registration, fees of one (1) counsel for the Holders of the
Warrant Shares.
 
(4) The Company will indemnify and hold harmless each Holder of Warrant Shares
which are included in a registration statement pursuant to the provisions of
Section (j)(l) hereof, its directors and officers, and any underwriter (as
defined in the Act) for such Holder and each person, if any, who controls such
Holder or such underwriter within the meaning of the Act, from and against, and
will reimburse such Holder and each such underwriter and controlling person with
respect to, any and all loss, damage, liability, cost and expense to which such
Holder or any such underwriter or controlling person may become subject under
the Act or otherwise, insofar as such losses, damages, liabilities, costs or
expenses are caused by any untrue statement or alleged untrue statement of any
material fact contained in such registration statement, any prospectus contained
therein or any amendment or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances in which they were made, not misleading; provided, however,
that the Company will not be liable in any such case to the extent that any such
loss, damage, liability, cost or expenses arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such Holder, such underwriter
or such controlling person in writing specifically for use in the preparation
thereof.
 
(5) Each Holder of Warrant Shares included in a registration pursuant to the
provisions of Section (j)(1) hereof will indemnify and hold harmless the
Company, its directors and officers, any controlling person and any underwriter
from and against, and will reimburse the Company, its directors and officers,
any controlling person and any underwriter with respect to, any and all loss,
damage, liability, cost or expense to which the Company or any controlling
person and/or any underwriter may become subject under the Act or otherwise,
insofar as such losses, damages, liabilities, costs or expenses are caused by
any untrue statement or alleged untrue statement of any material fact contained
in such registration statement, any prospectus contained therein or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was so made in reliance upon and in
strict conformity with written information furnished by or on behalf of such
Holder specifically for use in the preparation thereof.
 
 
9

--------------------------------------------------------------------------------

 
(6) Promptly after receipt by an indemnified party pursuant to the provisions of
Sections (j)(4) or (5) of notice of the commencement of any action involving the
subject matter of the foregoing indemnity provisions such indemnified party
will, if a claim thereof is to be made against the indemnifying party pursuant
to the provisions of said Sections (j)(4) or (5), promptly notify the
indemnifying party of the commencement thereof; but the omission to so notify
the indemnifying party will not relieve it from any liability which it may have
to any indemnified party otherwise than hereunder. In case such action is
brought against any indemnified party and it notifies the indemnifying party of
the commencement thereof, the indemnifying party shall have the right to
participate in, and. to the extent that it may wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel satisfactory to such indemnified party, provided, however, if counsel
for the indemnifying party concludes that a single counsel cannot under
applicable legal and ethical considerations, represent both the indemnifying
party and the indemnified party, the indemnified party or parties have the right
to select separate counsel to participate in the defense of such action on
behalf of such indemnified party or parties. After notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party will not be liable to such indemnified party
pursuant to the provisions of said Sections (j)(4) or (5) for any legal or other
expense subsequently incurred by such indemnified party in connection with the
defense thereof other than reasonable costs of investigation, unless (i) the
indemnified party shall have employed counsel in accordance with the provisions
of the preceding sentence, (ii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after the notice of the commencement of the action or
(iii) the indemnifying party has authorized the employment of counsel for the
indemnified party at the expense of the indemnifying party.
 
(7) If the Company fails to carry out its obligations under this Section (j),
the Holder shall be entitled to tender this warrant for a sum equal to the
number of Warrant Shares multiplied by the current market thereof less the
Exercise Price thereof and a person who has exercised this Warrant shall be
entitled to tender the Common Stock thereby purchased for the current market
value, and in each case to be paid therefor in 10 business days thereafter.
 
(k) NONCIRCUMVENTION; RESERVATION OF SHARES. The Company hereby covenants and
agrees that the Company will not, by amendment of its Articles of Incorporation,
Bylaws or through any reorganization, transfer of assets, consolidation, merger,
scheme of arrangement, dissolution, issue or sale of securities, or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any Common Stock receivable upon
the exercise of this Warrant above the Exercise Price then in effect, (ii) shall
take all such actions as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Common Stock
upon the exercise of this Warrant, and (iii) shall, so long as any of this
Warrant is outstanding, take all action necessary to reserve and keep available
out of its authorized and unissued Common Stock, solely for the purpose of
effecting the exercise of this Warrant, the maximum number of Common Stock as
shall from time to time be necessary to effect the exercise of this Warrant then
outstanding.


 
[Signature Page Follows]
 
 
10

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the undersigned has executed this amended and restated
warrant as of the date first above written.
 



  AMERICAN SURGICAL HOLDINGS, INC.          
 
By:
        Name        Title           


 
 

 
 
11

--------------------------------------------------------------------------------

 